 


110 HRES 116 EH: Providing for consideration of the joint resolution (H.J. Res. 20) making further continuing appropriations for the fiscal year 2007, and for other purposes.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 116 
In the House of Representatives, U. S.,

January 31, 2007
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 20) making further continuing appropriations for the fiscal year 2007, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 20) making further continuing appropriations for the fiscal year 2007, and for other purposes. All points of order against the joint resolution and against its consideration are waived except those arising under clause 9 or 10 of rule XXI. The joint resolution shall be considered as read. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
